Citation Nr: 0944557	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  09-03 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Reno, Nevada


THE ISSUE

Entitlement to service connection for right leg condition.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and RK


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1967 to May 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision in 
which the RO, in pertinent part, denied the Veteran's claim 
for service connection for a right leg condition.  The 
Veteran perfected an appeal to the denial of the claim.  

In March 2009, the Veteran and RK testified at a hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of that hearing has been reviewed and associated 
with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

After review of the claims file, the Board has determined 
that a remand is warranted.  

The claims file contains an April 2009 VA orthopedic 
treatment record which indicates that the Veteran was found 
to have medial joint line arthritis with chondromalacia 
patella and was going to be injected with Xylocaine 4cc, 
Kenalog cc in the right knee and was asked to return in three 
months for a follow up appointment and for x-rays to be 
taken.  The claims file does not contain VA treatment records 
from the follow up appointment or x-ray results.  As such, a 
remand is warranted in order for the outstanding VA treatment 
records to be obtained and associated with the claims file.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO/AMC must 
obtain all outstanding pertinent medical records from the 
appropriate VA medical center, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

After obtaining all outstanding VA treatment records and 
associating them with the claims file, schedule the Veteran 
for a VA examination in order to determine the etiology of 
the Veteran's right leg condition.  The Board notes that the 
Veteran was afforded a VA examination in December 2007.  The 
December 2007 examiner diagnosed the Veteran with mild right 
knee strain and mild bilateral degenerative joint disease.  
The examiner opined that the Veteran's right knee pain was 
less likely as not caused by or as a result of a twisting 
injury of the right knee while in the service.  The examiner 
stated that there was documentation to show that the Veteran 
strained his knee forty years ago but noted that he was 
obese, which puts additional strain on weight bearing joints.  
The Veteran, in a February 2009 letter, stated that he was 
very dissatisfied with his December 2007 VA examination.  The 
Veteran stated that the examiner did not properly review and 
interpret his service treatment records and improperly 
concluded that the Veteran's age and weight were the causes 
of his right knee problems.  

The Veteran's service treatment records show that the he had 
torn cartilage in the right knee, which required a cast, 
while on active duty and not simply a right knee strain as 
stated by the December 2007 examiner.  Moreover, the Veteran 
testified at the Board hearing that he has continued to 
suffer from right leg problems since service.  (It is noted 
that such statement directly conflicts with his report to a 
VA examiner in 2007 that he first noticed problems with his 
right lower extremity during the summer of 2006.)  At this 
time, the Board finds that the Veteran should be afforded 
another VA examination in order to determine whether his 
current right leg condition is related to the right knee 
injury sustained while on active duty.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of 
evaluation and/or treatment of the 
Veteran from VA medical facilities.  
Specifically, any orthopedic records or 
x-ray results should be obtained.  The RO 
must follow the procedures set forth in 
38 C.F.R. § 3.159(c) as regards 
requesting records from Federal 
facilities.  All records and/or responses 
received should be associated with the 
claims file.  The Veteran should also be 
asked to identify any other medical 
records pertaining to recent right knee 
treatment or evaluation, if any, so that 
such may be requested and available for 
appellate review.

2.  After associating any outstanding VA 
treatment records with the claims file, 
schedule the Veteran for a VA examination 
in order to determine the etiology of any 
right leg condition.  The Veteran's 
examination should be scheduled with a 
different examiner than the December 2007 
examiner if possible.  The claims file 
must be made available to and reviewed by 
the examiner in connection with the 
examination.  All tests deemed necessary 
should be conducted.  In light of the 
discrepancy concerning the history of 
right knee symptoms, the examiner is 
requested to elicit a detailed history of 
right knee injury(ies), symptoms and 
treatment both during and subsequent to 
service.  

The examiner should provide a diagnosis 
of any current right leg condition found.  
The examiner should express an opinion as 
to whether it is more likely, less 
likely, or at least as likely as not that 
the Veteran's current right leg condition 
is related to his active military 
service.  A complete rationale for any 
opinions should be provided.  

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
N. R. Robin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


